UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):October 14, 2010 National Holdings Corporation (Exact name of registrant as specified in its charter) Delaware 001-12629 36-4128138 (State or other jurisdiction of incorporation or organization) (CommissionFile Number) (I.R.S. Employer Identification Number) 120 Broadway, 27th Floor, New York, NY 10271 (Address of principal executive offices, including Zip Code) Registrant's telephone number, including area code:(212) 417-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. (b)On October 14, 2010, Charles Modica resigned as a director of National Holdings Corporation, as Chairman of our Compensation Committee, and as a member of our Audit Committee, effective immediately.Mr. Modica did not resign because of a disagreement with the Company on any matter relating to the Company’s operations, policies or practices. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL HOLDINGS CORPORATION (Registrant) Date:December 22, 2010 /s/ LEONARD J. SOKOLOW Leonard J. Sokolow President
